DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/10/2021 in which claims 1–3, 10, 12, and 13 are cancelled, claims 4 and 14 are amended, and no claims are added as new claims.
Response to Arguments
On page 7 of the Remarks, Applicant contends Rapaka is deficient because it teaches a flexible partitioning scheme rather than the claimed predetermined size for the sub-PUs.  Examiner disagrees.  Rapaka teaches both fixed sizes and optionally employing flexible sizing for sub-PUs.  Because Rapaka teaches both, it is not deficient in the manner averred.  Thus, Examiner is not persuaded of error.  Accordingly, the rejection is sustained.
On page 7 of the Remarks, Applicant contends the combination of Rapaka and Tan is deficient because the plurality of sub-PUs can correspond to different prediction modes.  Examiner disagrees.  As Tan’s Abstract explains, there is a type of encoding scheme called residual quad tree (RQT) which can be coded for a larger unit that essentially tells the decoder that all of the sub-prediction units under the RQT are coded with the same intra prediction mode.  This scheme achieves savings by reducing overhead bits that would otherwise be spent signaling each sub-unit’s prediction mode.  Applicant asserts that Tan’s sub-blocks are predicting units, not sub-predicting units of the predicting unit.  Examiner disagrees.  As paragraph [0014] of Huang (US 2017/0214932 A1) explains, sub-blocks and sub-PUs are synonymous.  Huang is used as a dictionary-type reference and does not need to be included/listed as prior art 
On page 7 of the Remarks, Applicant contends Rapaka’s teaching that residual blocks are calculated at sub-PU granularity does not teach or suggest “taking a sub-predicting unit as a granularity.”  Examiner disagrees.  Rapaka teaches exactly the recited feature.  It is unclear why Applicant believes the teaching is deficient.  A preceding Office Action explained much the same thing:
The argument does not particularly address why the rejection’s reliance on Rapaka’s paragraph [0097] fails to teach sub-PU granularity for calculating residuals.  As Rapaka quite clearly discloses to one of ordinary skill in the art, the processes of the video encoder, including calculating a residual between a current unit and a predictor unit, can be performed at sub-PU granularity.  Because Applicant’s arguments do not fully address why Rapaka’s teaching fails to teach the averred feature, Examiner is not persuaded of error.

O.A. 04/13/2021.  Accordingly, Examiner is not persuaded of error.
On pages 7–8, Applicant repeats the argument about Rapaka being deficient for teaching determining sub-PU prediction modes when the claim recites the sub-PUs have the same prediction mode.  Examiner finds this argument treats the references individually rather than what the combination of Rapaka and Tan would teach or suggest to one of ordinary skill in the art.  Specifically, the teachings of Tan are principally relied upon to teach this feature such that Applicant’s argument does not squarely address the rationale of the rejection.  Thus, Examiner is unpersuaded of error.
Other claims are not argued separately.  Remarks, 8–9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4–9, 11, and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka (US 2016/0227214 A1) and Tan et al., “On Residual Quad-Tree Coding in HEVC,” 2011.
Regarding claim 4, the combination of Rapaka and Tan teaches or suggests an image encoding apparatus (Rapaka, ¶ 0099:  teaches the encoder and decoder implement complimentary processes), which is configured to perform encoding on a plurality of sub-predicting units of a predicting unit in an intra prediction manner (Rapaka, ¶ 0042: teaches sub-PUs used at the encoder for coding block vectors referencing predictor blocks residing in the same picture (this is intra prediction as Rapaka, ¶ 0004 explains)), the image encoding apparatus comprising: at least one processor configured to: determine a prediction mode of the predicting unit (Rapaka, ¶ 0081:  teaches PUs include information of the prediction mode), the plurality of sub-predicting units of the prediction unit corresponding to a same prediction mode (Rapaka, ¶ 0026:  teaches the PU is encoded using RQT, which provides information about the sub-PUs comprising the PU; Tan, Abstract:  explains, “for intra prediction units, RQT provides an efficient syntax for coding a number of sub-blocks with the same intra prediction mode.”) and a size of a respective sub-predicting unit among the plurality of sub-predicting units of the predicting unit is predetermined (Rapaka, ¶ 0092:  teaches predefined PU sizes is prior art; Rapaka, ¶ 0047:  teaches a predetermined restriction on sub-PU size could be signaled in header information), and information on the size of the respective sub-predicting unit is contained in a sequence parameter set, a picture parameter set, or is a predetermined value (Rapaka, ¶ 0086:  teaches using header data to convey information about the encoding parameters used to encode the elements in the bitstream; Rapaka, ¶¶ 0045–0047:  teaches the restrictions on sub-PUs can be signaled at various levels of granularity including SPS and PPS); take a sub-predicting unit as a granularity to calculate residual information associated with the plurality of sub-predicting units of the predicting unit, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); and a bit stream encoder configured to encode information associated with the prediction mode of the predicting unit and the residual information associated with the plurality of sub-predicting units into a bit steam (Rapaka, ¶ 0108:  teaches the processor selects the prediction mode for the block; Rapaka, ¶ 0109:  teaches the processor can then partition the block into sub-blocks for further processing; Rapaka, ¶ 0097:  teaching residuals for the sub-PUs; Rapaka, Fig. 2, Element 56:  illustrating the encoder produces a bit stream).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Rapaka, with those of Tan, because both references are drawn to the same field of endeavor and because Tan really is just defining what the skilled artisan would already know about Rapaka’s 
Regarding claim 5, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 4, wherein the calculation by the at least one processor comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively, and calculating residual information associated with a respective sub-predicting unit based on an original image and the prediction image corresponding to the respective sub-predicting unit (Examiner notes this dependent claim is definitional only, and may not be further limiting in violation of 35 U.S.C. 112(d); In other words, if claim 1 does not mean this, but something broader, what would that broader subject matter be?; Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs).
Regarding claim 6, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 5, wherein the image encoding apparatus further: performs an encoding operation on the residual information; performs a decoding operation on the encoded residual information; and calculates a reconstructed image of the respective sub-predicting unit based on a result of the decoding operation and the prediction image (Examiner notes this is conventional in the art; The encoder decodes the image it just encoded to use for the next prediction so that it mimics what information the decoder will have when it decodes 
Regarding claim 7, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 4, wherein the bit stream encoder is further configured to encode indication information into the bit stream, the indication information indicating whether the predicting unit is divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 8, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 7, wherein the indication information is identification of one bit (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 9, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 7, wherein a granularity of the indication information is of a predicting unit level, or a coding unit level, or a slice level, or an image level, or a sequence level (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level; Examiner notes any level of granularity is obvious to the skilled artisan per se
Regarding claim 11, the combination of Rapaka and Tan teaches or suggests the image decoding apparatus according to claim 14, wherein the calculation of the reconstructed images comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); performing a decoding operation on the residual information associated with the sub-predicting units; and calculating a reconstructed image of a respective sub-predicting unit based on a result of the decoding operation and the prediction image (Examiner notes this is conventional in the art; The encoder decodes the image it just encoded to use for the next prediction so that it mimics what information the decoder will have when it decodes what the encoder provides; This is to reduce “drift,” a well-known technique in the art; Rapaka, Fig. 2, Elements 62 and 64 and their corresponding path:  illustrate the reconstructed residual blocks are added back to the prediction blocks to produce reconstructed blocks that are stored in local memory for subsequent predictions).
Claim 14 lists the same elements as claim 4, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists the same elements as claim 8, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 17
Regarding claim 18, the combination of Rapaka and Tan teaches or suggests the image decoding apparatus according to claim 15, wherein the image reconstructing portion is further configured to calculate a reconstructed image of the predicting unit according to the predication mode and residual information associated with the predicting unit (Rapaka, ¶ 0004:  teaches blocks are encoded and decoded by encoding a prediction mode and residual data; Rapaka, Fig. 3:  illustrates the decoding process reconstructing video by adding decoded residual blocks to predictions) when the indication information indicates that the predicting unit is not divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Claim 19 lists the same elements as claims 4 and/or 14.  Therefore, the rationale for the rejection of claims 4 and/or 14 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy (US 2017/0208335 A1) teaches RQTs (e.g. ¶ 0023), prediction modes (e.g. ¶ 0047), reconstruction (e.g. ¶ 0060), residuals (e.g. ¶ 0087), and SPS and PPS (e.g. ¶ 0093).
Okajima (US 2017/0013270 A1) teaches prediction modes (e.g. ¶ 0006), intra-prediction subdivisions (e.g. ¶¶ 0011 and 0087), a PU having a single prediction mode (e.g. ¶ 0017)
Yu (US 2016/0255359 A1) teaches RQTs (e.g. ¶¶ 0081 and 0085), prediction modes (e.g. ¶ 0084), reconstruction (e.g. ¶¶ 0013 and 0014), split flag (e.g. ¶ 0083), residuals (e.g. ¶¶ 0088 and 0093), and SPS and PPS (e.g. ¶¶ 0010 and 0087).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Examiner, Art Unit 2481